Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interview
Examiner notes that Applicant’s interview summary in the remarks filed 8/29/2022 states “Examiner indicated that amending the claims to specify that the hinge pins are part of a monolithic housing part would overcome the cited references.” This is incorrect. Examiner indicated that such an amendment appeared to overcome the then current 102 rejection, but indicated further search and consideration would be required with respect to the claim amendments and encouraged the Applicant to review other cited art not previously relied upon. At no point in the interview did Examiner indicate that the discussed amendment would overcome the cited references.
Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18: “a hinge pin”, appearing in line 11 should be replaced with “the hinge pin” because it is referring to the same hinge pin previously recited in line 2.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the second hinge pin".  There is insufficient antecedent basis for this limitation in the claim. Examiner has interpreted this to mean “the keyed hinge pin”.
Claim 18 recites the limitation “the keyed hinge pin” (appearing multiple times). There is insufficient antecedent basis for this limitation in the claim. Examiner has interpreted this to mean “the keyed end”.
Dependent Claims 19-22 contain the same antecedent basis issue as the claims from which they depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0071144, herein referred to as ‘144, in view of Daoud (US 5,669,106), herein referred to as ‘106.

For Claim 1, ‘144 discloses a housing (Figure 1), comprising: a first knuckle (Annotated Figure 6: A) and a second knuckle (B) coupled to a first housing part (C), the first and second knuckles (A, B) each forming an opening (D, E) to receive a hinge pin, the openings (D, E) in alignment to thereby define a hinge axis (center axis of D, E), the second knuckle (B) comprising a knuckle slot (F) extending through a cylindrical wall of the second knuckle (B) to allow access to the opening (E) of the second knuckle (B) in a radial direction with respect to the hinge axis; and a second housing part (K) comprising a first hinge pin (G) and a second hinge pin (H, J) in alignment and to align with the hinge axis (center axis of D, E when assembled), and extending from the second housing part (K) in opposite directions (as seen in Figure 6), the first hinge pin (G) having a diameter corresponding to a diameter of the opening (D) of the first knuckle (A), the second hinge pin (H, J) comprising a cylindrical portion (J) corresponding to a diameter of the opening (E) of the second knuckle (B) and a key portion (H) configured to allow passage of the key portion (H) through the knuckle slot (F) of the second knuckle (B), wherein at assembly the first hinge pin (G) is to be disposed within the opening (D) of the first knuckle (A) and the second hinge pin (H, J)  is to be disposed within the second knuckle (B) after the passage of the key portion (H) through the knuckle slot (F) of the second knuckle (B), wherein alignment of the first (G) and second (H, J) hinge pins with the first (A) and second (B) knuckles forms a hinge that facilitates rotation of the first housing part (C) relative to the second housing part (K) around the hinge axis (center axis of D, E when assembled).
‘144 does not disclose wherein the second housing part is monolithic with the first hinge pin and the second hinge pin. ‘144 instead teaches wherein the hinge pins (G, H, J) are formed separate from the second housing part (K) and are fixedly attached to the second housing (K) via a knurled portion. ‘106 teaches forming a second housing (20) monolithic (Column 3, Lines 44-52) with a hinge pin (32). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of ‘144 to include monolithic first and second hinge pins (G, H, J) as taught by ‘106. One would be motivated to make such a modification in order to reduce manufacturing costs by eliminating the need to install the pins in the second housing by manufacturing them monolithically therewith in a single manufacturing step.
For Claim 2, ‘144 in view of ‘106 teaches the housing of claim 1, wherein the knuckle slot (F) is configured to prevent passage therethrough (wherein the cylindrical portion is wider than the slot) of the cylindrical portion (J) of the second hinge pin (H, J).
For Claim 3, ‘144 in view of ‘106 teaches the housing of claim 1, wherein the first hinge pin (G) extends from a first side wall (L) of the second housing part (K) and the second hinge pin (H, J) extends from a second side wall (M) of the second housing part (K) that is opposite the first side wall (L).
For Claim 4, ‘144 in view of ‘106 teaches the housing of claim 3, wherein the second side wall (M) comprises a key slot (N) adjacent the second hinge pin (H, J), the key slot (N) extending through the second side wall (M) and configured to receive a portion of the second knuckle (B) during passage of the key portion (H) of the second hinge pin (H, J) through the knuckle slot (F).
For Claim 5, ‘144 in view of ‘106 teaches the housing of claim 1, wherein a side wall (M) of the second housing part (K) comprises a key slot (N) adjacent the second hinge pin (H, J), the key slot (N) extending through the side wall (M) and configured to receive a portion of the second knuckle (B) during passage of the key portion (H) of the second hinge pin (H, J) through the knuckle slot (F).
For Claim 6, ‘144 in view of ‘106 teaches the housing of claim 5, wherein, at assembly of the housing, the key slot (N) receives the portion of the second knuckle (B) and then the second housing part (K) is displaced relative to the first housing part (C) in an axial direction along the hinge axis (center axis of D, E when assembled) to disengage the key slot (N) from the portion of the second knuckle (B) and to position the cylindrical portion (J) of the second hinge pin (H, J) within the opening (E) of the second knuckle (B).
For Claim 7, ‘144 in view of ‘106 teaches the housing of claim 6, wherein disassembly of the housing to uncouple the first housing part (C) from the second housing part (K) is possible only by rotational alignment of the key slot (N) in the side wall (M) of the second housing part (K) with the portion of the second knuckle (B) and axial displacement of the second housing part (K) with respect to the first housing part (C) along the hinge axis (center axis of D, E when assembled).
For Claim 8, ‘144 in view of ‘106 teaches the housing of claim 1, except wherein a transverse cross-section of the key portion of the second hinge pin comprises a semi-circular shape.
‘144 instead teaches wherein the transverse cross-section of the keyed portion (H) of the second hinge pin (H, J) has flat portions on two sides.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the transverse cross-section of the key portion as semi-circular shaped, as a change in the shape of a prior art device is a design consideration within the skill of the art (see MPEP 2144.04). One would be motivated to make such a modification in order to make the keyed portion easier to manufacture by only needing to flatten one side thereof.
For Claim 9, ‘144 in view of ‘106 teaches the housing of claim 1, wherein the second hinge pin (H, J) is insertable into the second knuckle (B) through the knuckle slot (F) only when the key portion (H) of the second hinge pin (H, J) is aligned with the knuckle slot (F) and the first housing part (C) and the second housing part (K) are disposed at a defined angle (as seen in Figure 6) with respect to each other.
For Claim 10, ‘144 in view of ‘106 teaches the housing of claim 9, wherein the defined angle (as seen in Figure 6) is defined by one or more of a shape and an interface (as seen in Figure 6) of each of the key portion (H) and the knuckle slot (F) relative to each other.
For Claim 11, ‘144 discloses a housing, comprising: an injection-molded first housing part (Annotated Figure 6: C) including a knuckle (A) and a keyed knuckle (B) in alignment to define a hinge axis (center axis of D, E when assembled), the keyed knuckle (B) displaced from the knuckle (A) a distance along the hinge axis, the keyed knuckle (B) comprising a knuckle slot (F) extending through a cylindrical wall of the keyed knuckle (B) to provide transverse access (access via slot F) to an opening (E) defined by the keyed knuckle (B), the transverse access (via slot F) in a direction transverse to the hinge axis (center axis of D, E); and an injection-molded second housing part (K) comprising: a side wall (L); a hinge pin (G) extending laterally in a direction from the side wall (L), the hinge pin (G) having a cylindrical shape to be received by the knuckle (A); an opposing side wall (M); and a keyed hinge pin (H, J) extending laterally from the opposing side wall (M) in a direction opposite the direction of the hinge pin (G), the keyed hinge pin (H, J) comprising a cylindrical portion (J) and a key portion (H), the cylindrical portion (J) corresponding to the opening (E) of the keyed knuckle (B), the key portion (H) configured to allow passage of the key portion (H) through the knuckle slot (F) of the keyed knuckle (B).
Examiner notes that this would be considered to be a product-by-process claim due to the limitation “injection-molded”. The patentability of the product does not depend on its method of production. Determination of patentability is based on the product itself. See MPEP 2113. “If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
‘144 does not disclose wherein the second housing part is monolithic with the first hinge pin and the second hinge pin. ‘144 instead teaches wherein the hinge pins (G, H, J) are formed separate from the second housing part (K) and are fixedly attached to the second housing (K) via a knurled portion. ‘106 teaches forming a second housing (20) monolithic (Column 3, Lines 44-52) with a hinge pin (32). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of ‘144 to include monolithic first and second hinge pins (G, H, J) as taught by ‘106. One would be motivated to make such a modification in order to reduce manufacturing costs by eliminating the need to install the pins in the second housing by manufacturing them monolithically therewith in a single manufacturing step.
For Claim 12, ‘144 in view of ‘106 teaches the housing of claim 11, wherein at assembly the hinge pin (G) is to be inserted into the knuckle (A) along the hinge axis and the keyed hinge pin (H, J) is to be inserted into the keyed knuckle (B) in the direction transverse (via slot F) to the hinge axis.
For Claim 13, ‘144 in view of ‘106 teaches the housing of claim 11, wherein the keyed hinge pin (H, J) is insertable into the keyed knuckle (B) through the knuckle slot (F) when the key portion (H) is aligned with the knuckle slot (F) and the first housing part (C) and the second housing part (K) are disposed at a defined angle (as seen in Figure 6) with respect to each other.
For Claim 14, ‘144 in view of ‘106 teaches the housing of claim 13, wherein the defined angle (as seen in Figure 6) is defined by one or more of a shape and an interface (as seen in Figure 6) of each of the key portion (H) and the knuckle slot (F) relative to each other.
For Claim 15, ‘144 in view of ‘106 teaches the housing of claim 11, wherein the knuckle slot (F) is configured to prevent passage therethrough (wherein the cylindrical portion is wider than the slot) of the cylindrical portion (J) of the keyed hinge pin (H, J).
For Claim 16, ‘144 in view of ‘106 teaches the housing of claim 11, wherein the opposing side wall (M) comprises a key slot (N) adjacent the keyed hinge pin (H, J), the key slot (N) extending through the opposing side wall (M) and configured to receive a portion of the keyed knuckle (B) during passage of the key portion (H) of the keyed hinge pin (H, J) through the knuckle slot (F).
For Claim 17, ‘144 in view of ‘106 teaches the housing of claim 16, wherein, at assembly of the housing, the key slot (N) receives the portion of the keyed knuckle (B) and then the second housing part (K) is displaced relative to the first housing part (C) in an axial direction along the hinge axis (center axis of D, E) to disengage the key slot (N) from the portion of the keyed knuckle (B) and to position the cylindrical portion (J) of the keyed hinge pin (H, J) within the opening (E) of the keyed knuckle (B), and wherein a disassembly of the housing to uncouple the first housing part (C) from the second housing part (K) is possible only by rotational alignment of the key slot (N) in the side wall (M) of the second housing part (K) with the portion of the keyed knuckle (B) and axial displacement of the second housing part (K) with respect to the first housing part (C) along the hinge axis (center axis of D, E).
For Claim 18, ‘144 discloses a housing, comprising: a first housing part (Annotated Figure 6: K) including a hinge pin (G, H, J) comprising: a keyed end (H, J) extending from the first housing part (K) in a first direction, the keyed end (H, J) comprising: a cylindrical portion (J) having a diameter; and a cut-away portion (H) having a smaller diameter than the diameter of the cylindrical portion (J); and an opposing end (G) extending from the first housing part (K) in a second direction opposite the first direction (as seen in Figure 6), the opposing end (G) having a cylindrical shape; and a second housing part (C) to rotatably couple to the first housing part (K), the second housing part (C) including: a keyed knuckle (B) forming an opening (E) to correspond to and receive the keyed end (H, J) of the hinge pin (G, H, J), a diameter of the opening (E) corresponding to the diameter of the cylindrical portion (J) of the keyed end (H, J) of the hinge pin (G, H, J), the keyed knuckle (B) comprising a knuckle slot (F) extending through a cylindrical wall of the keyed knuckle (B), the knuckle slot (F) configured to allow passage therethrough of the cut-away portion (H) of the keyed end (H, J) in a radial direction with respect to a hinge axis (center axis of D, E when assembled) into and out of the opening (E) and configured to prevent passage therethrough (wherein the cylindrical portion is wider than the slot) of the cylindrical portion (J) of the keyed end (H, J); a knuckle (A) forming a hollow (D) to correspond to and receive the opposing end (G) of the hinge pin (G, H, J), a diameter of the hollow (D) corresponding to a diameter of the cylindrical shape of the opposing end (G) of the hinge pin (G, H, J), wherein, at assembly of the first housing part (K) to the second housing part (C) in a rotatable coupling, the opposing end (G) of the hinge pin (G, H, J) is to be inserted within the hollow (D) of the knuckle (A) and the cut-away portion (H) of the keyed end (H, J) of the hinge pin (G, H, J)  is to pass through the knuckle slot (F) of the keyed knuckle (B) to then position the cylindrical portion (J) of the keyed end (H, J) within the opening (E) of the keyed knuckle (B), wherein, after assembly, the cylindrical portion (J) of the keyed end (H, J) of the hinge pin (G, H, J) is rotatable within the keyed knuckle (B) and the opposing end (G) of the hinge pin (G, H, J) is rotatable within the hollow (D) of the knuckle (A) forming a hinge to facilitate rotation of the first housing part (K) relative to the second housing part (C) about the hinge axis (center axis of D, E when assembled).
‘144 does not disclose wherein the first housing part is monolithic with the first hinge pin and the second hinge pin. ‘144 instead teaches wherein the hinge pins (G, H, J) are formed separate from the first housing part (K) and are fixedly attached to the first housing (K) via a knurled portion. ‘106 teaches forming a first housing (20) monolithic (Column 3, Lines 44-52) with a hinge pin (32). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of ‘144 to include monolithic first and second hinge pins (G, H, J) as taught by ‘106. One would be motivated to make such a modification in order to reduce manufacturing costs by eliminating the need to install the pins in the first housing by manufacturing them monolithically therewith in a single manufacturing step.
For Claim 19, ‘144 in view of ‘106 teaches the housing of claim 18, wherein the keyed end (H, J) of the hinge pin (G, H, J) extends outward from a side wall (M) of the first housing part (K) and the opposing end (G) of the hinge pin (G, H, J) extends outward from an opposite side wall (L) of the first housing part (K), and wherein the side wall (M) comprises a key slot (N) adjacent the keyed end (H, J) of the hinge pin (G, H, J), the key slot (N) extending through the side wall (M) and configured to receive a portion of the keyed knuckle (B) during passage of the cut-away portion (H) of the keyed end (H, J) of the hinge pin (G, H, J) through the knuckle slot (F) of the keyed knuckle (B).
For Claim 20, ‘144 in view of ‘106 teaches the housing of claim 18, wherein the first housing part (K) comprises a key slot (N) adjacent the keyed end (H, J) of the hinge pin (G, H, J), the key slot (N) configured to receive a portion of the keyed knuckle (B) during passage of the cut-away portion (H) of the keyed end (H, J) of the hinge pin (G, H, J) through the knuckle slot (F).
For Claim 21, ‘144 in view of ‘106 teaches the housing of claim 18, wherein the keyed end (H, J) of the hinge pin (G, H, J) is insertable into the keyed knuckle (B) through the knuckle slot (F) only when the cut-away portion (H) of the keyed end (H, J) is aligned with the knuckle slot (F) and the first housing part (K) and the second housing part (C) are disposed at a defined angle (as seen in Figure 6) with respect to each other.
For Claim 22, ‘144 in view of ‘106 teaches the housing of claim 21, except wherein the defined angle, to reverse assembly of the hinge, is an angle that does not occur in normal usage of the housing, during closure of the first housing part with the second housing part to close the housing, and during operation of a device housed by the housing.
‘144 instead teaches using a clip (20) for preventing accidental disassembly. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the location of the defined angle to a location that is optimized for preventing accidental disassembly, such as an angle that does not occur in normal usage of the housing, during closure of the first housing part with the second housing part to close the housing, and during operation of a device housed by the housing since it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04). One would be motivated to make such a modification in order to reduce the number of parts required by eliminating the need for an external part to prevent accidental disassembly. 

    PNG
    media_image1.png
    720
    574
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive.
Applicant’s arguments are with respect to newly added claim limitations which have been addressed above in the new grounds of rejection. 
Examiner notes that Applicant’s arguments filed 8/29/2022 state “the Examiner, during the Examiner Interview indicated that amending the claims to specify that the hinge pins are part of a monolithic housing part would be sufficient to overcome the ‘144 reference”. This is incorrect. Examiner indicated that such an amendment appeared to overcome the then current 102 rejection, but indicated further search and consideration would be required with respect to the claim amendments and encouraged the Applicant to review other cited art not previously relied upon. At no point in the interview did Examiner indicate that the discussed amendment would overcome the ‘144 reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6363576, US 6000550, and US 5125523 are considered pertinent to applicant’s disclosure but have not been relied upon in the current rejection. Further, US 4584739 and US 132053 are considered pertinent to applicant’s disclosure but have not been relied upon in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeffrey O'Brien/            Primary Examiner, Art Unit 3677